Briscoe, J.,
delivered the opinion of the Court.
The record in this case contains two appeals, but as they present the identical question, we will consider them together. It appears that on the 26th of April, 1897, Thomas A. McDaniel filed a petition and caveat to the will of his sister, Mary E. McDaniel, in the Orphans’ Court of Baltimore City, asking that her will should not be admitted to probate. First, because at the time of signing the paper the deceased had not the requisite testamentary capacity. Secondly, because the execution of the alleged will was procured by the undue influence and control of one Mary C. McDaniel. Thirdly, because said will was not attested and executed according to law.
On the 4th of May, 1897, Mary C. McDaniel, a sister, filed her answer to the petition and caveat, alleging that the will was executed in due form of law and denying that the execution was procured by any undue influence exercised or practiced by her or any one else upon her mother, and that at the time of its execution the testatrix was of sound and disposing mind, memory and understanding and capable of executing a valid deed or contract. On the 9th of June, 1897, the case was submitted to the Orphans’ Court, and after a hearing of the evidence and an argument decided in favor of the caveatees, and dismissed the petition and caveat. There was no appeal from the order thus passed, but on the same day, Jane E. McDaniel, another sister of the testatrix, filed a petition and caveat to the same will, alleging practically the same grounds for caveat as had been passed upon by the Court in the previous case, and asking that these *626issues be sent to a Court of Law for trial. This petition was duly answered by the appellees and upon hearing was dismissed, and from these two orders, one dismissing the petition and 'caveat and the other admitting the will to probate, these appeals have been taken.
(Decided January 4th, 1898).
The question thus presented, seems to us to be a narrow one, and one which has been substantially disposed of by previous decisions of this Court. There can be no question that by section 330 of Art. 93 of the Code, the Orphans’ Courts of this State are given jurisdiction to decide caveats to wills, and when issues involving the validity of a will Lave been properly submitted and fairly passed upon, the decision of the Court as to those issues must be final and Binding, unless reversed on appeal.
It is true that either party to a caveat has the right to .have issues sent to a Court of Law for trial, but when they .submit to have the issues tried by the Orphans’ Court, as was done in this case, the decision of that Court upon the issues thus presented, is binding and conclusive upon all persons wether actual parties or not. In the case of Warford et al., Lessee, v. Colvin, 14 Md. 557, this Court said, that a case heard and determined by submission to the Court is as effective as an estoppel as if passed upon by a jury. And to the like effect are the more recent cases of Worthington v. Ridgely, Jr., 52 Md. 335; Worthington v. Gittings, 56 Md. 545; Tabler v. Tabler, 62 Md. 613.
It therefore follows, that the Orphans’ Court of Baltimore City committed no error in passing the orders appealed from, and they will be affirmed with costs.

Orders affirmed with costs.